DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelman (US Pub 2019/0145153).
 	Regarding claim 1, Edelman discloses a protection and/or charging assembly, comprising: 
 	a power apparatus (¶¶ 0039, 0048, 0051; the lock-box can use electricity for powering electronic configured to provide for functionality [e.g., lock and unlock], the solar panel 414 can be used to power and/or recharge one or more rechargeable batteries mounted to or integrated with the outdoor chaise lounge 400 or lock-box and see fig. 6) to provide power to components of the protection and/or charging assembly (¶ 0048, 0072; the lock-box includes an additional battery, such as a 500mAh battery for powering the lock-box); 
 	5a protection housing (fig. 3A to 3C), the protection housing to house one or more personal belongings and/or electronic devices (¶ 0032; storing personal items in the lock-box); 
 	a charging apparatus (see fig. 3c; outlets) to receive power from the power apparatus and to charge the one or more electronic devices (¶¶ 0037, 0070; Outlets, charging ports…that a user can desire to use to charge…); and 
 	a locking assembly, the locking assembly to lock and/or unlock the protection 10housing and allow the one or more personal belongings to be stored in an interior of the protection housing (¶ 0032; …enables a user or device responsive to a user to communicate with the user interface to lock and unlock the lock-box…).
	Regarding claim 2, Edelman discloses wherein the power apparatus includes one or more rechargeable batteries (fig. 6, element 612).
	Regarding claim 3, Edelman discloses wherein the one or 15more rechargeable batteries (¶ 0048; a rechargeable battery) are connected to an external power source (¶ 0048; a solar panel 414) which provides power to charge the one or more rechargeable batteries (¶¶ 0039, 0048).
	Regarding claim 4, Edelman discloses the protection and/or charging assembly further comprising one or more solar cells, the one or more solar cells to capture sunlight and convert the sunlight to electrical power (¶ 0038; solar panel), wherein the one or more solar cells are coupled to the one 20or more rechargeable batteries to provide the electrical power to charge the one or more rechargeable batteries (¶¶ 0039, 0048).
	Regarding claim 5, Edelman discloses wherein the solar cells are attached to an outer surface of the protection housing (¶¶ 0038, 0049; a solar panel positioned on a front face 326 of the lock-box).
	Regarding claim 6, Edelman discloses wherein the solar cells attached to an outdoor furniture piece or to a pole or a frame of a parasol or umbrella (¶ 0049; outdoor chaise lounge or umbrella).
	Regarding claim 7, Edelman discloses the protection and/or charging assembly further comprising one or more processors, one or more memory devices (¶ 0052; store information being used to control and operate), one or more wireless communication transceivers, and computer-readable instructions, the computer-readable instructions executable by the one or more processors to allow the one or 5more wireless communication transceivers to receive commands, instructions, signals or messages from an external computing device (¶ 0070; a number of other messages the user can communicate to the venue).
	Regarding claim 8, Edelman discloses wherein the external computing device is a mobile communication device (¶¶ 0032-0034; communicates locally with an RFID tag), the mobile communication device comprising one or more processors, one or more memory devices, computer-readable 10instructions and/or one or more wireless communication transceivers (¶¶ 0033-0034, 0051; antenna[s] 608 for communicating over one or more different frequency bands…RFID), the computer-readable instructions accessed from the one or more memory devices and/or executable by the one or more processors to utilize the one or more wireless communication transceivers to communication commands, instructions, signals or messages to the protection and/or charging assembly to control operations in protection 15and/or charging assembly (¶ 0032; …communicate with the user interface 110 to lock and unlock the lock-box…).
	Regarding claim 9, Edelman discloses wherein the computer-readable instructions executable by the one or more processors of the mobile computing device allow a user to rent usage of the protection and/or charging assembly (¶ 0037; to rent the lock-box) and to communicate one or more messages, signals, commands and/or instructions to 20the locking assembly of the protection and/or charging assembly to unlock the locking assembly to allow the user to place personal belongings in the interior of the protection housing and to lock the locking assembly once the personal belongings have been placed into the protection housing (¶¶ 0032-0034, 0037).
	Regarding claim 10, Edelman discloses wherein the computer-25readable instructions executable by the one or more processors of the mobile communication device allow a user to charge an electronic device placed in the protection housing by communicating one or more messages, signals, commands and/or instructions to the charging apparatus to provide power through a cable or wire to the electronic device in the protection housing (¶ 0037; charging via outlets, charging ports).
	Regarding claim 13, Edelman discloses wherein the locking assembly is a mechanical lock and a key is utilized to unlock or lock the locking 15assembly to allow access to an interior of the protection housing (¶ 0052; a key).
	Regarding claim 14, Edelman discloses the assembly further comprising a keypad, wherein the keypad is utilized to lock or unlock the locking assembly to allow access to an interior of the protection housing (¶ 0032; a keypad and see fig. 6, element 618).
	Regarding claim 15, Edelman discloses wherein the locking assembly is a computerized locking assembly that receives commands, signals, instructions and/or messages via the one or more wireless communication transceivers from the mobile communications device to lock or unlock the locking assembly to allow access to an interior of the protection housing (¶ 0034; with a mobile device).

Allowable Subject Matter
 	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 11, the prior art fails to teach or suggest further inclusion of wherein the timer determines if a rental time has expired and if the rental time has expired communicates a message to the mobile communication device that the rental time has expired and/or 5communications one or more messages, signals, commands and/or instructions to the protection and/or charging assembly to unlock the locking assembly and/or deactivate the charging assembly.
 	
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edelman et al.
US 2016/0302580

 	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        07/08/2022